Citation Nr: 1337697	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart condition. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel










INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1979 to September 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Veteran requested a copy of his service treatment records.  In March 2013, VA fulfilled the Veteran's FOIA request and provided the records, totaling about 225 pages.  The Veteran subsequently stated that he did not receive all of his service treatment records, and referenced a "Request for Information" document containing the number "02084."  However, this document was not generated by VA, and this number does not correspond to the number of pages of service treatment records.  The Board finds that VA complied with the Veteran's FOIA request. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran has identified inpatient records relevant to his claim.  VA will make as many requests as are necessary to obtain relevant service department records unless the records do not exist or that further efforts to obtain the records would be futile, further development under the duty to assist is needed.


Accordingly, the case is REMANDED for the following action:

1.  Request inpatient records from the 121st Medical Evacuation Hospital in Seoul, South Korea, from October to November 1984.  

If the records do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above development, if the evidence of record is insufficient to decide the claim, afford the Veteran a VA examination and obtain a VA medical opinion under the duty to assist.  

After the development of the claim has been completed adjudicate the claim.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


